PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 

Application No. 16/216,374
Filed: 11 Dec 2018
For: SIGHT SYSTEM FOR PROJECTILE-LAUNCHING DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of petition to withdraw the holding of abandonment, filed October 18, 2021, under 37 CFR 1.181.

The USPTO is precluded from addressing the petition on the merits as the petition is not properly signed in accordance with 37 CFR 1.33(b) which states: 

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:  (1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The instant petition is not signed. Accordingly, a decision on the merits is not forthcoming. Please be advised that any request for consideration of this matter must be accompanied by a petition properly signed in accordance with 37 CFR 1.33(b).

In view thereof, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions